DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Restriction of newly filed Claim 31 has been withdrawn as it has been amended to incorporate all of the allowable subject matter of the method claims.

Allowable Subject Matter
Claims 1-18 and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the Applicant has overcome the 112 rejections that were remaining in the claims, as there are no other rejections the claim is therefore allowed as the prior art of record does not disclose nor suggest the limitations be an obvious modification; Referring to Claims 15 and 28, these claims were allowed in the previous office action and are allowed for the same reasons as previously stated; Referring to Claim 31, this claim has been amended to incorporate limitations of Claim 15 that were found to be allowable, therefore this claim is allowed for similar reasons as previously stated. 
Claims 2-14, 16-18, 29 and 30 are dependent on Claims 1, 15 and 28 and are allowed for the same reasons.

	Note: This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WHITNEY MOORE/Primary Examiner, Art Unit 3646